[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has moved to have the plaintiff held in contempt of court for his failure and refusal to pay her alimony since May 3, 2002 in accordance with her understanding of the order of the court. The defendant acknowledges not paying but asserts that there was no court order that he pay the amount claimed, and that he has overpaid for eleven years. Except for the amount of alimony, the facts are not in dispute.
The parties were divorced on October 7, 1981. The court ordered the plaintiff to pay the defendant $125.00 per week in alimony and $25.00 on an arrearage of $3,274.80. On April 12, 1982, the order was reduced to $110.00 per week, plus $15.00 per week on the arrearage. On November 27, 1989, the order was reduced to $55.00 per week and the arrearage was set at $3,914.80. On March 26, 1991, alimony was reduced to $45.00 per week with payments of $5.00 per week toward the arrearage. The agreement of the parties, made an order of the court by Judge Gordon, further provided that the defendant would be entitled to increases retroactive to March 28, 1991 if the plaintiff received worker's compensation payments.
Thereafter, on August 21, 1991, the plaintiffs attorney submitted and the court docketed a stipulation of the parties dated July 26, 1991. The cover letter states: Dear Clerk: Enclosed please find the stipulation which Attorney Gamin and I agreed to present at the hearing on March 26, 1991. Your assistance in placing this in the court file is appreciated." The stipulation, signed by both parties and their attorneys, provided that alimony would increase to $70.00 per week on June 15, 1991 and to $95.00 per week on July 26, 1991. It also provided that the plaintiff would refrain from seeking a downward modification until his weekly income dropped below $300.00 per week.
Except for the notation in the court file that the court entered orders on March 26, 1991, there is no indication in the file that the court ever entered orders in accordance with the July 26, 1991 agreement. There are no transcripts, and no ability to generate any. CT Page 11737
Because there is no court order that the plaintiff pay $95.00 per week as alimony, the plaintiff cannot be found in contempt for not having done so. However, the stipulation of the parties is a contract, and the defendant is entitled to the benefits of it until the plaintiff seeks and obtains an order of the court modifying it. Accordingly, the plaintiff is in arrears $1,805.00 as of September 13, 2002. Each of the parties has further recourse to either enforce or modify the agreement.
Orders will enter accordingly.
BY THE COURT,
GRUENDEL, J.
Orders will enter accordingly. CT Page 11738